DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on 05/06/2022. Claims 1, 10 and 13 have been amended. Claims 5 and 11 have been cancelled. New claims 14-16 have been added.

Response to Argument
2	Applicant’s arguments filed on 05/06/2022 have been fully considered but they are moot based on new grounds of rejection.

Allowable Subject Matter
3	Claims 13 and 15 are objected to as being dependent upon rejected claims 6 and 12, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Claim Objections
4	Claims 6 and 12 are objected to because of the following informalities:  
“a update” in claim 6, line 3 and claim 12, line 4 should be “an update”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5	Regarding claim 6, the phrase "which is used to" raises 112/b indefiniteness
issues as it is intended use. This claim limitation needs to be written in a positive manner that captures what function is being performed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7	Claims 1 and 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (Chen, hereinafter) (CN 112399133 A) in view of Soin et al. (Soin, hereinafter) (U.S. Patent Application Publication No. 2005/0091302 A1) further in view of Agnihotri et al. (Agnihotri, hereinafter) (U.S. Patent Application Publication No. 2003/0065503 A1) further in view of Maeda et al. (Maeda, hereinafter) (JP 2006039805 A).
Regarding claim 1, Chen discloses a projection-type video conference system. comprising: 
a camera assembly configured to acquire image information of a conference scene and generate a conference video (Page 8, para. 10-12; acquiring the video picture and generating a video information, Fig. 5 & 6);
an audio input assembly configured to collect voice signals of the conference scene, the voice signals comprising a recognizable voice instruction and voice information (Page 8, para. 10-13; acquiring voice information and voiceprint, Fig. 5 & 6); 
a signal processing assembly configured to convert the voice information to generate a text information, which is output together with the conference video (Page 8, para. 10-13; the cloud server can convert the voice information into corresponding text information after acquiring the voice information and the video information of the participating user, and insert the text information into the video information as a subtitle of the video information, Fig. 5 & 6); 
a projection assembly configured to display the conference video and the text information synchronously;
wherein the signal processing assembly is further configured to perform image fusion on the text information and each frame of the conference video to generate a conference video with subtitle information, and output together with the voice information through a cloud service synchronously (Page 8, para. 10-13; the cloud server can convert the voice information into corresponding text information after acquiring the voice information and the video information of the participating user, and insert the text information into the video information as a subtitle of the video information…the text information is fused into the video information to obtain the video information with the subtitle, and then the cloud server can synchronously, Fig. 5 & 6).
Chen further discloses display the conference video and the text information synchronously ((Page 8, para. 10-13; …the text information is fused into the video information to obtain the video information with the subtitle, and then the cloud server can synchronously send the voice information and the video information with the subtitle to the terminal devices of the other participating users, and for each participating user, the terminal device of the participating user can display the video picture and the voice information with the subtitle of the other participating users on the terminal screen respectively, for the participating user to view, Fig. 5 & 6).
But Chen doesn’t explicitly disclose a projection assembly configured to display. 
However, Soin in analogous art, discloses a projection assembly configured to display ([0004]-[0006] & [0020]; projector to display a collaborative meetings and conference presentations).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Soin to the system of Chen to optimize the presentation of the share content based on participants’ role or level of participation.
But Chen in view of Soin doesn’t disclose a signal processing assembly configured to copy the voice information to generate a copied voice information, convert the copied voice information to generate a text information; wherein the signal processing assembly comprises a first conversion processor and a second conversion processor, the first conversion processor integrates conversion rules between a first language and second languages different from the first language, and the second conversion processor integrates thesaurus information: wherein the first conversion processor is configured to copy a current voice information to generate the copied voice information, determine a language type of the copied voice information, convert the copied voice information to the initial text information according to the conversion rule between the first language and a corresponding one of the second languages, in response to the language type of the copied voice information being the corresponding one of the second languages; or convert the copied voice information to the initial text information directly, in response to the language type of the copied voice information being the first language; and wherein the second conversion processor is configured to modify the initial text information to a display text information by correcting the initial text information based on the thesaurus information.
However, Agnihotri in analogous art, discloses wherein the signal processing assembly ([0019]; a system 10 for processing a synchronized audio/video signal) comprises a first conversion processor ([0025]; translator 36, Fig. 1) and a second conversion processor ([0023]; a metaphor interpreter 30), the first conversion processor integrates conversion rules between a first language and second languages different from the first language ([0025]; a translator 36 comprised of translation software, which may be a separate component of the system or a software module controlled by the microprocessor 24, in a target language), and the second conversion processor integrates thesaurus information ([0023]; a metaphor interpreter 30, which is used to replace metaphors found in the extracted text data 26 with a standard term representing the intended meaning. For example, if the phrase “once in a blue moon” appears in the extracted text data 26, it will be replaced with the terms “very rare”, thus preventing the metaphor from becoming incomprehensible when it is later translated into a foreign language. Other such databases may include a thesaurus database 32 to replace frequently occurring terms with different terms having similar meanings and a cultural/historical database 34 to inform the user of the term's significance, for example, in translating from Japanese, emphasizing to the user that the term is a “formal” way of addressing elders or is proper for addressing peers): 
determine a language type of the synchronized information ([0011]), convert the synchronized information to the initial text information according to the conversion rule between the first language and a corresponding one of the second languages in response to the language type of the copied voice information being the corresponding one of the second languages ([0022]-[0025]; audio and/or video input is converted to text data and then converted from first language to a target language such as Japanese),; or 
convert the copied voice information to the initial text information directly, in response to the language type of the copied voice information being the first language; and 
wherein the second conversion processor is configured to modify the initial text information to a display text information by correcting the initial text information based on the thesaurus information ([0023]; a metaphor interpreter 30, which is used to replace metaphors found in the extracted text data 26 with a standard term representing the intended meaning. For example, if the phrase “once in a blue moon” appears in the extracted text data 26, it will be replaced with the terms “very rare”, thus preventing the metaphor from becoming incomprehensible when it is later translated into a foreign language. Other such databases may include a thesaurus database 32 to replace frequently occurring terms with different terms having similar meanings and a cultural/historical database 34 to inform the user of the term's significance, for example, in translating from Japanese, emphasizing to the user that the term is a “formal” way of addressing elders or is proper for addressing peers).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Agnihotri to the system of Chen to enhance the user experience by providing other language subtitles.
But Chen in view of Soin and Agnihotri doesn’t explicitly disclose a signal processing assembly configured to copy the voice information to generate a copied voice information, convert the copied voice information to generate a text information; and wherein the first conversion processor is configured to copy a current voice information to generate the copied voice information.
However, Maeda in analogous conversion system, discloses a signal processing assembly (Page 13, Para. 5 & Page 5, Para. 5; voice conversion mechanism 51) configured to copy the voice information to generate a copied voice information (Page 5, Para. 5; The recorded voice information is copied after the voice information is recorded, and the copied voice information is converted into character information), convert the copied voice information to generate a text information (Page 5, Para. 5; and the copied voice information is converted into character information); and 
wherein the first conversion processor is configured to copy a current voice information to generate the copied voice information (Page 5, Para. 5; The recorded voice information is copied after the voice information is recorded, and the copied voice information is converted into character information).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Maeda to the system of Chen to increase the availability of the recorded information during conversion system failures.

Regarding claim 6, Chen further teaches the projection-type video conference system according to claim 1, wherein the signal processing assembly further comprises an information fusion processor, which is used to process the text information into corresponding matrix information according to a update time of the text information, and fuse it with each frame image of the conference video at corresponding time (Page 8, para. 10-13; the cloud server can convert the voice information into corresponding text information after acquiring the voice information and the video information of the participating user, and insert the text information into the video information as a subtitle of the video information…the text information is fused into the video information to obtain the video information with the subtitle, and then the cloud server can synchronously, Fig. 5 & 6).

Regarding claim 7, Chen further teaches the projection-type video conference system according to claim 1. further comprises a cache. wherein the cache is configured to cache the text information output by the signal processing assembly, and the cache comprises: 
a cache processor configured to determine a current progressing status of the video conference and perform corresponding operations according to a status of the video conference (Page 6, Para. 10-11; store the collected voice information for use in a subsequent process…each voice information corresponding to the stored meeting record according to the collection time of each voice information, convert each played voice information into each text information); and 
a cache memory configured to store the text information in form of a log (Page 6, Para. 10-11; store the collected voice information for use in a subsequent process…each voice information corresponding to the stored meeting record according to the collection time of each voice information, convert each played voice information into each text information).

Regarding claim 8, Chen further teaches the projection-type video conference system according to claim 1, wherein the audio input assembly and the signal processing assembly further comprise a localization and noise reduction module. which is configured to determine the localization of the voice signals and reduce the noise of the voice signals (Page 6, Para. 8-11; perform certain noise reduction processing on the collected voice information and send the processed voice information to other participating users in order to ensure the call quality of the whole conference).

Regarding claim 9, but Chen doesn’t explicitly disclose the method of claim 9. 
However, Soin further teaches the projection-type video conference system according to claim 1, wherein the projection-type video conference system further comprises an audio output assembly configured to play an audio signal sent by the signal processing assembly through the cloud service ([0110]; the projection configuration includes an audio output).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Soin to the system of Chen to optimize the presentation of the share content based on participants’ role or level of participation.

As for claim 10, the limitations of claim 10 are similar to the limitations of claims 1 above. Therefore, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 12, Chen further teaches the video projecting method according to claim 10, wherein fusing the text information with each frame of the conference video to obtain a conference video with subtitle Information comprises; 
processing the text Information into corresponding matrix information according to a update time of the text information. and fusing it with each frame image of the conference video at corresponding time (Page 8, para. 10-13; the cloud server can convert the voice information into corresponding text information after acquiring the voice information and the video information of the participating user, and insert the text information into the video information as a subtitle of the video information…the text information is fused into the video information to obtain the video information with the subtitle, and then the cloud server can synchronously, Fig. 5 & 6).


8	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (Chen, hereinafter) (CN 112399133 A) in view of Soin et al. (Soin, hereinafter) (U.S. Patent Application Publication No. 2005/0091302 A1) in view of Agnihotri et al. (Agnihotri, hereinafter) (U.S. Patent Application Publication No. 2003/0065503 A1) in view of Maeda et al. (Maeda, hereinafter) (JP 2006039805 A) further in view of Soroushian (U.S. Patent Application Publication No. 2014/0003792 A1).
Regarding claim 2, But Chen in view of Soin and Agnihotri doesn’t fully disclose the limitations of claim 2. 
However, Soroushian further teaches the projection-type video conference system according to claim 1. wherein the signal processing assembly comprises a signal recognition processor which is configured to recognize a subtitle switch state information corresponding to the subtitle demand, by: 
identifying on/off state of a physical button of a subtitle switch of the signal processing assembly to obtain the subtitle switch state information, and executing an subtitle switch operation corresponding to the subtitle switch state information ([0054] - [0055]; a user can select to turn on or off subtitles using radio buttons 402. Once the subtitles are on, the subtitles may then be presented during a presentation of media content).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Soroushian to the system of Chen in order to optimize the participants experience.

Regarding claim 3, But Chen in view of Soin and Agnihotri doesn’t fully disclose the limitations of claim 3. 
However, Soroushian further teaches the projection-type video conference system according to claim 1. wherein the signal processing assembly comprises a signal recognition processor which is configured to recognize a subtitle switch state information corresponding to the subtitle demand, by: 
recognizing the voice instruction to obtain keyword information and performing a subtitle switch operation corresponding to the keyword information ([0093] & [0054]-[0055]; user interface input for subtitle switching includes voice recognition).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Soroushian to the system of Chen in order to optimize the participants experience.

Regarding claim 4, But Chen in view of Soin and Agnihotri doesn’t fully disclose the limitations of claim 4. 
However, Soroushian further teaches the projection-type video conference system according to claim 3. wherein the signal recognition processor is configured to: 
detect whether the keyword information is included in a preset thesaurus: and perform the subtitle switch operation corresponding to the keyword information when it is determined that the keyword information is included in the preset thesaurus ([0054]-[0055], [0093] & [0103]; voice recognitions and commands used to control subtitle presentations); 
wherein the keyword information comprises command keywords or confirmation keywords, the command keywords comprise "turn on/off the subtitle switch of the signal processing assembly", and 
the confirmation keywords comprise "yes" or "no" ([0054]-[0055], [0093] & [0103]; voice recognitions and commands used to control subtitle presentations).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Soroushian to the system of Chen in order to optimize the participants experience.

9	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (Chen, hereinafter) (CN 112399133 A) in view of Soin et al. (Soin, hereinafter) (U.S. Patent Application Publication No. 2005/0091302 A1) in view of Agnihotri et al. (Agnihotri, hereinafter) (U.S. Patent Application Publication No. 2003/0065503 A1) in view of Maeda et al. (Maeda, hereinafter) (JP 2006039805 A) in view of Stewart (U.S. Patent No. 7,876,745 B1) in view of LI (CN 106448692 A) further in view of Yang et al. (Yang, hereinafter) (U.S. Patent Application Publication No. 2002/0193130 A1).
Regarding claim 14, Chen in view of Soin and Agnihotri and Maeda doesn’t disclose the limitations of claim 14.
However, Stewart in analogous art, discloses the projection-type video conference system according to claim 8, wherein the localization and noise reduction module is configured concretely to: 
convert the voice signals into a 16-bit Pulse Code Modulated (PCM) data stream (Col. 6, lines 55-57; decode incoming voice packets and convert these to an appropriate PCM stream (including 16-bit PCM) as per normal voice mode); 
perform echo cancellation processing on the PCM data stream, to generate a first signal (Col. 6, lines 55-57; applying whatever audio decoding/audio processing techniques are required…such as, Col. 13, lines 1-7; echo cancellation); 
filter the first signal to generate a first filtered signal (Col. 6, lines 55-57; decode incoming voice packets and convert these to an appropriate PCM stream (including 16-bit PCM) as per normal voice mode).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Stewart to the system of Chen in order to optimize the filtering and conversion operation of the voice data by eliminating unwanted noises.
But Chen in view of Soin and Agnihotri and Maeda and Stewart doesn’t disclose detect, based on the first signal and the first filtered signal, a direction of a voice source and form a pickup beam area, to generate a detected signal; perform noise suppression processing on the detected signal, to generate a second signal; and perform reverberation elimination processing on the second signal, to generate a third signal.
However, Yang in analogous art, discloses detect, based on the first signal and the first filtered signal (analog signal and filtered signal, [0027]), a direction of a voice source and form a pickup beam area, to generate a detected signal (Col. 9, lines 4-11; Each microphone provides a respective analog signal that is typically conditioned (e.g., filtered and amplified) and then digitized prior to being subjected to the signal processing by beam forming unit 212 and noise suppression unit 230 a…[0028]-[0030]; the beam forming unit which is a beam former ([0029]) identifies the direction of the speech (Fig. 7B, [[0083]-[0084] and feed a further filtered signal to noise suppression unit); and
perform noise suppression processing on the detected signal, to generate a second signal ([0030]; beam forming unit 214 b provides the signal x(t) to noise suppression unit 230 a… [0041] - [0042]; Within noise suppressor 230 a, the speech plus noise signal s(t) from main beam forming unit 214 a is transformed by a transformer 232 a to provide a transformed speech plus noise signal).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Yang to the system of Chen in order to optimize the filtering and conversion operation of the voice data by eliminating unwanted noises.
But Chen in view of Soin and Agnihotri and Maeda and Stewart and Yang doesn’t disclose perform reverberation elimination processing on the second signal, to generate a third signal.
However, Li in analogous art, discloses perform reverberation elimination processing on the second signal, to generate a third signal (Page 6, para. 5 (step s53); S53, apply described EM gain expressions to described Voice signal after preliminary elimination reverberation carries out post-filtering, obtains the voice signal that reverberation eliminates).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Li to the system of Chen in order to optimize the filtering and conversion operation of the voice data by eliminating unwanted noises.

10	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (Chen, hereinafter) (CN 112399133 A) in view of Soin et al. (Soin, hereinafter) (U.S. Patent Application Publication No. 2005/0091302 A1) in view of Agnihotri et al. (Agnihotri, hereinafter) (U.S. Patent Application Publication No. 2003/0065503 A1) in view of Maeda et al. (Maeda, hereinafter) (JP 2006039805 A) in view of Stewart (U.S. Patent No. 7,876,745 B1) in view of LI (CN 106448692 A) in view of Karani (U.S. Patent Application Publication No. 2019/0297186 A1) further in view of Yang et al. (Yang, hereinafter) (U.S. Patent Application Publication No. 2002/0193130 A1).
Regarding claim 16, Chen in view of Soin and Agnihotri and Maeda doesn’t disclose the limitations of claim 16.
However, Karani in analogous art, discloses filtering or processing a recorded voice information before the copying the voice information to generate a copied voice information ([0089]; the GUI 330 includes a record 332 associated with a call, a record transcription panel 340 that is used to display filtered voice data extracted from the call that can be added to the record 332… [0092]; copy the filtered voice data…i.e. before generating a copied voice data/information, filtering/processing is carried on the recorded voice data/call).
 It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Karani to the system of Chen in order to speed up the process of identifying and accessing records that are relevant for a particular customer to improve user experience.
But Chen in view of Soin and Agnihotri and Maeda and Karani doesn’t disclose video projecting method according to claim 10, the video projecting method further comprises: converting the voice signals into a 16-bit Pulse Code Modulated (PCM) data stream; performing echo cancellation processing on the PCM data stream, to generate a first signal; filtering the first signal to generate a first filtered signal; detecting, based on the first signal and the first filtered signal, a direction of a voice source and form a pickup beam area, to generate a detected signal; performing noise suppression processing on the detected signal, to generate a second signal; and perform reverberation elimination processing on the second signal, to generate a third signal.
However, Stewart in analogous art, discloses video projecting method according to claim 10, the video projecting method further comprises: 
converting the voice signals into a 16-bit Pulse Code Modulated (PCM) data stream (Col. 6, lines 55-57; decode incoming voice packets and convert these to an appropriate PCM stream (including 16-bit PCM) as per normal voice mode); 
performing echo cancellation processing on the PCM data stream, to generate a first signal (Col. 6, lines 55-57; applying whatever audio decoding/audio processing techniques are required…such as, Col. 13, lines 1-7; echo cancellation); 
filtering the first signal to generate a first filtered signal (Col. 6, lines 55-57; decode incoming voice packets and convert these to an appropriate PCM stream (including 16-bit PCM) as per normal voice mode).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Stewart to the system of Chen in order to optimize the filtering and conversion operation of the voice data by eliminating unwanted noises.
But Chen in view of Soin and Agnihotri and Maeda and Karani and Stewart doesn’t disclose detecting, based on the first signal and the first filtered signal, a direction of a voice source and form a pickup beam area, to generate a detected signal; performing noise suppression processing on the detected signal, to generate a second signal; and perform reverberation elimination processing on the second signal, to generate a third signal.
However, Yang in analogous art, discloses detecting, based on the first signal and the first filtered signal, a direction of a voice source and form a pickup beam area, to generate a detected signal (analog signal and filtered signal, [0027]), a direction of a voice source and form a pickup beam area, to generate a detected signal (Col. 9, lines 4-11; Each microphone provides a respective analog signal that is typically conditioned (e.g., filtered and amplified) and then digitized prior to being subjected to the signal processing by beam forming unit 212 and noise suppression unit 230 a…[0028]-[0030]; the beam forming unit which is a beam former ([0029]) identifies the direction of the speech (Fig. 7B, [[0083]-[0084] and feed a further filtered signal to noise suppression unit); and
performing noise suppression processing on the detected signal, to generate a second ([0042]; a transformed speech plus noise signal) signal ([0030]; beam forming unit 214 b provides the signal x(t) to noise suppression unit 230 a…[0041]-[0042]; within noise suppressor 230 a, the speech plus noise signal s(t) from main beam forming unit 214 a is transformed by a transformer 232 a to provide a transformed speech plus noise signal).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Yang to the system of Chen in order to optimize the filtering and conversion operation of the voice data by eliminating unwanted noises.
But Chen in view of Agnihotri and Maeda and Karani and Stewart and Yang doesn’t disclose perform reverberation elimination processing on the second signal, to generate a third signal.
However, Li in analogous art, discloses performing reverberation elimination processing on the second signal, to generate a third signal (Page 6, para. 5 (step s53); S53, apply described EM gain expressions to described Voice signal after preliminary elimination reverberation carries out post-filtering, obtains the voice signal that reverberation eliminates).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Li to the system of Chen in order to optimize the filtering and conversion operation of the voice data by eliminating unwanted noises.

Conclusion
11	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H./
Melaku Habtemariam
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445